DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/16/2021 is acknowledged. Claim 1 is amended, claims 16-18 are newly added. Claims 1-18 are currently pending in the instant application. 
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-19 are rejected under a new ground of rejection below.
Claim Objections
Claim 1 is objected to because of the following informalities:
As amended, claim 1 recites “the light absorbing layer” in line 15. It is suggested to be changed to “the light absorption layer” to be consistent with previously recited layer.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee (US 2009/0087939). 
Regarding claims 1, 8, and 10, Lee discloses a solar cell, a solar module and a solar power generation system (fig. 1) comprising:
a substrate (see 402 in fig. 4, [0030]);
a first electrode (see 502 in fig. 5, [0031]) on the substrate (402 in fig. 5);
a light absorption layer (see 602 in fig. 6, [0032]);
an n-type layer (see 702 in fig. 7, [0033]); and 
a second electrode (see 902 in fig. 9, [0035], also see fig. 1);
wherein 
the light absorption (602) is between the first electrode (502) and the n-type layer (702, see figs. 4-9 and more specifically fig. 9), 
the n-type layer (702) is between the light absorption layer (602) and the second electrode (902, see figs. 4-9 and more specifically fig. 9), 
the light absorption layer contains cuprous oxide ([0032]) which has a formula of Cu2O, 
the n-type layer contains a sulfide (see metal sulfides of zinc sulfide in [0033]),
the first and second electrodes (502 and 902) are transparent (see [0031] and [0035]), and 
the first electrode (502) exists between the substrate (402) and the light absorbing layer (602, see figs. 4-9 and more specifically fig. 9).
Regarding claim 14, Lee discloses a solar cell as in claim 1 above, wherein Lee discloses the first electrode (502) is in direct contact with the substrate (402) and the light absorption layer (602, see figs. 4-9 and more specifically fig. 9).
Regarding claim 15, Lee discloses a solar cell as in claim 14 above, wherein Lee discloses the first electrode (502) is a layer between the substrate (402) and the light absorption layer (602, see figs. 4-9, and more specifically fig. 9).

Regarding claim 17, Lee discloses a solar cell as in claim 1 above, wherein Lee discloses the substrate (402) is glass ([0030]).
Regarding claim 18, Lee discloses a solar cell as in claim 1 above, wherein Lee discloses the substrate (402) is in direct contact with the first electrode (502, see figs. 4-5 and 9, also see fig. 1), and the first electrode (502) is in direct contact with the light absorbing layer (602, see figs. 4-6 and 9, also see fig. 1).
Regarding claim 19, Lee discloses a solar cell as in claim 1 above, wherein Lee discloses the first and second electrodes include indium tin oxide (ITO), aluminum-doped zinc oxide, and fluorine-doped tin oxide ([0019], [0029], [0031] and [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Negami et al. (JP 2006-332373, Cite No. 4 of Foreign Patent Documents in IDS 3/1/2019) in view of Lee (US 20009/0087939).
Regarding claims 1, 8, and 10, Negami et al. discloses a solar cell, a solar cell module and a solar power generation (10, fig. 1; or 20 fig. 3) comprising: 
a first electrode (15, figs. 1 and 3, [0024] and [0029-0030]); 
a light absorption layer (p-type oxide semiconductor layer 14 in fig. 1, [0024]; or 21-22 in fig. 3, [0030]); 
an n-type layer (13, figs. 1 and 3, [0024] and [0029-0030]); and 
a second electrode (12, figs. 1 and 3, [0024] and [0029-0030]);
wherein 
the light absorption layer (14 in fig. 1, 21-22 in fig. 3) is between the first electrode (15) and the n-type layer (13, see figs. 1 and 3),
the n-type layer (13) is between the light absorption layer (14 in fig. 1, 21-22 in fig. 3) and the second electrode (12, see figs. 1 and 3),
the light absorption layer (e.g. p-type oxide semiconductor) contains Cu2O (see [0010]), and the n-type layer contains a sulfide (see [0017-0020], examples 3-6 described in [0036] and [0041]), 
the first electrode (15) is a transparent (see second sentence of paragraph [0027] on page 7); and 
the second electrode (12) is transparent (0026]).
Negami et al. teaches using a superstrate (or the substrate 11 on the upper/light receiving side of the solar cell). Negami et al. does not explicitly teach using a substrate such that the first electrode is formed on the substrate and exists between the substrate and the light absorption layer.
Lee teaches using a substrate (101 in fig. 1 or 402 in figs. 4-9, [0018] and [0030]) to provide the support for forming the solar cell in an improved method of processing (see figs. 4-9, [0012])  such that that the first electrode (107 in fig. 1, or 502 in figs. 5-9, [0019] and [0031]) is formed on the substrate (101 or 402) and exists between the substrate (101 or 402) and the light absorption layer (109 in fig. 1, or 602 in figs. 6-9, see figs. 1 and 6-9). Lee et al. teaches using the substrate in an improved method that may provide higher efficiencies in converting sunlight into electrical power, compatible with conventional process technology without substantial modification to conventional equipment and processes, provide larger scale manufacturing techniques which reduce costs associated with the manufacture of the photovoltaic devices (see figs. 4-9, [0012]).  
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of Negami et al. by using a substrate to provide support for forming the solar cell in an improved method of processing such that the first electrode (of metal) is formed 2O), because Lee et al. teaches using such substrate in an improved method that may provide higher efficiencies in converting sunlight into electrical power, compatible with conventional process technology without substantial modification to conventional equipment and processes, provide larger scale manufacturing techniques which reduce costs associated with the manufacture of the photovoltaic devices (see figs. 4-9, [0012]).
Furthermore, such modification is a mere rearrangement of the system part (e.g. substrate) that would not modify the operation of the system (solar cell/solar cell module/solar power generation system), and would have been obvious to one of ordinary skill in the art at the time the invention was made. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Regarding claim 2, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Negami et al. the n-type layer is a layer containing one or more sulfides selected from a group consisting of a sulfide compound containing Zn and In, and a sulfide compound containing In and Ga (see [0017-0020] and examples 3-6).

Regarding claims 3 and 4, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Negami et al. discloses the n-type layer is a layer containing one or more sulfides selected from a group consisting of ZnxIn2-2xS3-2x, and InzGa1-zS, and the n-type layer satisfies that x is 0.0 ≤ x ≤ 0.6,  and z is 0.2 ≤ z ≤ 1.0 (see In2S3 and InxSy with 0 ≤ x ≤ 0.5 and 0 ≤ y ≤ 0.5 described in [0019], In2S3 is ZnxIn2-2xS3-2x with x=0;  InxSy with 0 ≤ x ≤ 0.5 and 0 ≤ y ≤ 0.5 corresponds to InzGa1-zS with z =1; also see ZnInxSy described in [0020]).



Regarding claim 12, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Negami et al. discloses using material contain In, Ga and S such as InxSy with   0 ≤ x ≤ 0.5 and 0 ≤ y ≤ 0.5 for the n-type layer. InxSy with equally atomic number/range is InzGa1-zS with z =1. 

Regarding claim 14, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Lee discloses the first electrode (107 in fig. 1, or 502 in figs. 5-9) is in direct contact with the substrate (101 in fig. 1 or 402 in figs. 5-9) and the light absorption layer (109 in fig. 1, or 602 in figs. 609, see figs. 1 and 6-9).

Regarding claim 15, modified Negami et al. discloses a solar cell as in claim 14 above, wherein Lee discloses the first electrode (107 in fig. 1, or 502 in figs. 5-9) is a layer existing between the substrate (101 in fig. 1, or 402 in figs. 5-9) and the light absorption layer (109 in fig. 1, or 602 in figs. 6-9, see figs. 1 and 5-9).

Regarding claim 16, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Lee discloses a solar cell as in claim 1 above, wherein Lee discloses the substrate (101 or 402) is selected from the group of glass, quartz, stainless steel, acryl (see [0018] and [0030]).

Regarding claim 17, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Negami et al. teaches using glass substrate (see [0025]), and Lee also discloses the substrate (101 or 402) is glass ([0018] and [0030]).

Regarding claim 18, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Lee discloses the substrate (101 or 402) is in direct contact with the first electrode (107 or 502, respectively, see figs. 1, 4-5 and 9), and the first electrode (107 or 502) is in direct contact with the light absorbing layer (109 or 602, see figs. 1, 4-6 and 9).

Regarding claim 19, modified Negami et al. discloses a solar cell as in claim 1 above, wherein Negami et al. disclose the first and second electrodes are transparent (see claim 1 above) and a transparent electrode includes at least one selected from zinc oxide (ZnO), indium oxide (In2O3) and tin oxide (SnO2), wherein the indium is doped with Sn, Zn, Ti (or indium tin oxide, indium zinc oxide or titanium-doped indium oxide), fluorine-doped tin oxide (SnO2:F), aluminum doped zinc oxide (ZnO:Al), gallium doped zinc oxide (ZnO:Ga, see [0009]). Lee also discloses the first and second electrodes are transparent and include indium tin oxide (ITO), aluminum-doped zinc oxide, and fluorine-doped tin oxide ([0019], [0029], [0031] and [0035])

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0087939) or modified Negami et al. (JP 2006-332373) as applied to claim 1 above, and further in view of Hardin et al. (US 2013/0192656).
Regarding claims 6-7 and 9, Lee or modified Negami et al. discloses a solar cell as in claim 1 above, wherein the semiconductors are made of oxide and sulfide (see claim 1 above). Oxide and sulfide are in group VI of the periodic table.
Lee or modified Negami et al. does not explicitly disclose multi junction solar cell or a solar cell module comprising the solar cell as in claim 1 above and a solar cell having a light absorption layer with a smaller band gap than a band gap of the light absorption layer such as a compound semiconductor or crystalline silicon.
Hardin et al. teaches a multijunction solar cell or a solar cell module comprising a combination of a solar cell of a group VI, or oxide or sulfide semiconductor and a solar cell of crystalline silicon (see figs. 1 and 3, [0013], [0015]) to provide high power conversion efficiencies (see [0005-0006]). 
It would have been obvious to one skilled in the art at the time the invention was made to have formed a multi junction solar cell or a solar cell module by combining the solar cell of Lee or modified Negami et al. in claim 1 above (or solar cell having semiconductors of group VI) with a solar cell of crystalline silicon to provide a multi junction solar cell or solar cell module with high power conversion efficiencies as taught by Hardin et al. In such modification, the crystalline silicon solar cell will have smaller band gap than the light absorption layer of the solar cell in claim 1, because same materials will display same characteristics/properties. See MPEP 2112. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/0087939) or modified Negami et al. (JP 2006-332373) as applied to claim 1 above, and further in view of Lucas et al. (US 2015/0031163).
Regarding claim 11, Lee or modified Negami et al. discloses a solar cell as in claim 1 above, wherein Lee discloses the n-type layer is a metal sulfides ([0033]) and  Negami et al. discloses the n-type layer containing group 16 elements (e.g. sulfide) and zinc ([0017]). 
Lee or modified Negami et al. does not explicitly exemplify the n-type layer is a layer containing a sulfide compound containing Cd and Zn.
Lucas et al. an n-type layer (18) containing a compound containing sulfide and zinc including zinc sulfide (ZnS) and cadmium zinc sulfide ([0070]). It is noted that cadmium zinc sulfide is a compound containing zinc and sulfide.
It would have been obvious to one skilled in the art at the time the invention was made to have used sulfide containing cadmium and zinc, or cadmium zinc sulfide, as taught by Lucas et al. for the n-type layer, because Lee and Negami et al. explicitly suggest using compound containing zinc and sulfide, and such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2009/082939) or modified Negami et al. (JP 2006-332373) as applied to claim 1 above, and further in view of Ji et al. (US 2012/0042945).
Regarding claim 13, Lee or modified Negami et al. discloses a solar cell as in claim 1 above.
Lee or modified Negami et al. does not disclose a surface roughness of the n-type layer (e.g. emitter layer of a p-doped substrate) is not larger than 5 nm.
Ji et al. teaches the surface roughness of an emitter (1212a), or an n-type layer of a p-type substrate/base layer, to be approximately 1.5 nm to 10 nm ([0143]) to increase a contact area and bonding strength ([0152-0154]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell of Lee or modified Negami et al. by having a surface roughness of the n-type layer (or the emitter of the p-type light absorbing layer CuO2) to be 1.5 nm to 10 nm to increase a contact area and bonding strength as taught by Ji et al. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1.5 nm to 5 nm, or 1.5 nm to no larger than 5 nm, of the range 1.5 nm to 10 nm disclosed by Ji et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on the reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Nakagawa uses metal electrode to form Schottky barrier junction with the Cu2O light absorbing layer. Therefore, Nakagawa does not teach using transparent first and second electrodes as claimed. 
Applicant’s argument is moot in view of the new ground of rejection. Negami et al. does teach using first and second transparent electrodes as claimed. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726